70 So.3d 677 (2011)
David YORK, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-3995.
District Court of Appeal of Florida, Fifth District.
August 16, 2011.
Rehearing and Rehearing En Banc Denied October 3, 2011.
*678 Terrence E. Kehoe of Law Offices of Terrence E. Kehoe, Orlando, and Hal G. Uhrig of The Defense Group, Maitland, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Douglas T. Squire, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See State v. Rushing, ___ So.3d ___, 2011 WL 2581777 (Fla. 5th DCA 2011).
GRIFFIN, SAWAYA and PALMER, JJ., concur.